DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting Considerations:
U.S. Pat. No. 8,447,843:  The combination of granting of user permission to configure the device and linking the device to an account features (independent claims 1, 7, and 13) are not in any single claim.

U.S. Pat. No. 9,231,904: The feature “automatically configuring the device, wherein the configured device is associated with a user, and wherein the user is permitted to grant varying degrees of permission to configure the device to at least one other user” is not in any claim.

U.S. Pat. No. 9,253,031:  The features “automatically configuring the device, wherein the configured device is associated with a user, and wherein the user is permitted to grant varying degrees of permission to configure the device to at least one other user” and “linking the device to an account” are both not in any claim.

U.S. Pat. No. 9,712,486:  The feature “automatically configuring the device, wherein the configured device is associated with a user, and wherein the user is permitted to grant varying degrees of permission to configure the device to at least one other user” is not in any claim.

U.S. Pat. Appl. No. 15/613,281 (allowed):  The features “automatically configuring the device, wherein the configured device is associated with a user, and wherein the user is permitted to grant varying degrees of permission to configure the device to at least one other user” and “linking the device to an account” are both not in any claim.

Response to Arguments
Applicant's arguments filed 02/26/2021 have been fully considered but they are not persuasive.
Applicant argues Golobay does not disclose or suggest multiplexing and demultiplexing multiple services.
Examiner disagrees.
The bus disclosed in Golobay (Fig. 3, item 310) seems to disclose the single network connection claimed in the current claim language.  The multiplexing and demultiplexing must occur for the bus to function in Golobay.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 5 – 9, 11 – 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Golobay (U.S. Pat. Pub. No. 2007/0136371) in view of Dougherty (U.S. Pat. Pub. No. 2002/0169650).

1.1	Regarding claim 1, Golobay discloses a method, comprising:
automatically identifying a device connected to a network utilizing a unique identifier associated with the device (Abstract; paragraphs 4, 6, 63); and

linking the device to an account (paragraph 53 “The device account table defines the accounts on devices 140 that are used for gaining access …”);
wherein the device connected to the network is accessed by multiplexing and demultiplexing multiple services on a single network connection (Fig. 3, item 310; paragraph 29 “Bus 310 may permit communication among the components of server 130 …”; paragraph 28).However, Golobay does not explicitly disclose granting varying degrees of permission
Dougherty teaches granting varying degrees of permission (paragraph 140 “Once a customer is part of a deal team, the system allows an administrator to fashion business rules, permission levels, …”).
It would have been obvious to one of ordinary skill in the art at the time of filing to implement the permission level feature of Dougherty into the invention of Golobay since the implementation of a superuser is commonplace in the art in order to efficiently bestow different levels of permission to different user.
1.2	Per claim 2, Golobay teaches the method of claim 1, wherein the device is accessed by one or more internet communication ports (Figs. 5, 9; paragraphs 89, 38, 39).1.3	Regarding claim 3, Golobay discloses the method of claim 2, wherein the one or more internet communication ports are configured by the user to provide one or more services, applications, or programs (Figs. 5, 9; paragraphs 89, 38, 39).1.4	Regarding claim 5, Golobay discloses the method of claim 1, wherein the single connection uses TCP/IP (paragraph 22; paragraphs 20, 21).1.5	Per claim 6, Golobay teaches the method of claim 1, wherein the access uses a localhost connection (Figs. 1, 2; paragraph 22; paragraphs 20, 21).

1.7	Regarding claims 7 – 9, 11 – 15, 17 and 18, the rejection of claims 1 – 3, 5, and 6 under 35 USC 103 applies fully.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R COULTER whose telephone number is (571)272-3879.  The examiner can normally be reached on M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/KRC/